DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
112 Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3- 15 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12-14, the phrase “the longitudinal strengthening ribs each including a pair of side wall portions, an inner wall portion connecting the side wall portions, and an outer channel defined at least in part by the side wall portions and the inner wall portion” is considered to be indefinite.   Forming an “outer channel” from an “inner wall” creates uncertainty.   Likewise, in claim 15, lines 16-18 and in claim 21 lines 11-13, where the same imitations are recited, also are indefinite and create uncertainty 


between ribs, the braces 445 are located only on the two outer exterior ribs.  Also, note in claim 24 it recites struts extending laterally between the ribs not braces.
In claim 14 the phrase “wherein each longitudinal strengthening rib includes internal cross-braces connecting the side wall portions of the longitudinal strengthening rib” is considered to be indefinite.  In the specification and in claim 25 the internal rib supports are referred to as struts and cross-bridges not cross-braces.  

103 REJECTIONS

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al US Patent Application Publication No. 2016/0311317 in view of Butler et al US Patent No. 6,079,766.
Stack discloses a vehicle panel door for closing and opening (filling port 24; Fig. 1) of a body (26; Fig. 1) of a vehicle (22; Para. [0013]; Fig. 1) comprising:


(claim 1) a plastic outer panel (cover portion 30; Fig. 1)  for closing an opening of a body of a vehicle; a hinge base configured to be mounted to the vehicle body adjacent the opening (see paragraph # 14); an elongate plastic inner support having opposite end portions (32); a hinge portion of one of the end portions of the plastic inner support (28), the hinge portion including at least one knuckle (portion of hinge structure 28 on distal end of gooseneck as shown in Fig. 2)  to pivotally connect to the hinge base; an arm portion of the plastic inner support extending away from the hinge portion (gooseneck as shown in Fig. 2) to the other end portion of the plastic inner support for supporting the outer panel: longitudinal strengthening ribs of the plastic inner support extending from adjacent the at least one knuckle at the one end of the plastic inner support (56, 58), through the arm portion, and to the other end portion of the plastic inner support (see figure 3):

The claimed invention is distinguishable from Stack by its recitation reinforcing ribs each including a pair of side wall portions, an inner wall portion connecting the side wall portions, and an outer channel defined at least in part by the side wall portions and the inner wall portion: and inner channels of the plastic inner support laterally separating the longitudinal strengthening ribs, the inner channels defined at least in part by the side wall portions of the longitudinal strengthening ribs. The claimed invention is further distinguishable from Stack et al by its recitation of the inner support and outer panel being made of plastic. 

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute channel ribs as taught by Butler for the planar ribs in Stack to provide stiffer support and better limit deflection of the door.
Stack does not disclose the type of material used to make the inner support and outer panel.  Butler discloses constructing the compartment door inner support panel and outer panel  from plastic, see column 1, line 64 –column 2 line 9; lines 48-51.   
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct the outer panel of Stack et al from plastic as taught by Butler since plastic is a relatively inexpensive material.

In regard to claim 4, Stack discloses, at least one knuckle of the inner support includes knuckles that are laterally offset from the longitudinal strengthening ribs (see figure 2).

In regard to claim 6, Butler discloses a cross-section perpendicular to the longitudinal axis, the cross-section having a crenulated shape (see figure 4 cross-section).

In regard to claim 12, it would also have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to use a metallic pin, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Independent claim 15 recites each of the limitations set forth in claim 1 and in addition recites a plurality of wheels; a body connected to the wheels; a through opening of the body. In regard to this additional vehicle structure recited in claim 15, Stack discloses the filling port panel door for use with a motor “vehicle” a vehicle by definition includes a plurality of wheels 
In regard to claim 18, Stack discloses, at least one knuckle of the inner support includes knuckles that are laterally offset from the longitudinal strengthening ribs (see figure 2).

In regard to claim 19, Butler discloses a cross-section perpendicular to the longitudinal axis, the cross-section having a crenulated shape (see figure 4 cross-section).

In regard to claim 20, it would also have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to use a metallic pin, since it was within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

In regard to independent claim 21, claim 21 recites a method of assembling a vehicle panel door having structure as set forth in claim 1.
Stack and Butler disclose the structural claim limitations of the baggage door as set forth in claim 1 as applied above.
Stack discloses a method of assembling the vehicle baggage door comprises:
mounting the plastic hinge base to a body of a vehicle adjacent a through opening of the body (see paragraph #14 in Stack); 
lacing knuckles of the elongate plastic inner support with knuckles of and the plastic hinge base(see unnumbered knuckles in figure3 of Stack, which inherently have cooperating pin and knuckles on base hinge; note Butler discloses hinges 36 having plates with knuckles connected together by a lacing pin) 
advancing a metallic hinge pin through openings of the laced knuckles to pivotally connect the plastic inner support and the plastic hinge base (a pin is inherently employed to lace together cooperating hinge plate knuckles in Stack); and 
mounting a plastic outer panel to the inner support (see cover tabs  62 that interlock with tabs 38 on inner support; as discussed in paragraph #23 of Stack).
  
In regard to claim 22, Stack teaches mounting a plastic outer panel 30 to the plastic inner support which includes a nesting a skirt portion (hinge walls 40; Fig. 4) of .



Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al US Patent Application Publication No. 2016/0311317 in view of Butler et al US Patent No. 6,079,766. as applied to claim 1 above, and further in view of Ramos US Patent Application Publication No. 2011/0025087.  .
Stack and Butler disclose the claim limitations as applied above.
The claimed invention is distinguishable from Stack as modified by Butler by it recitation of the hinge base and the inner support are each made of a glass-filled polymer. 
Ramos discloses the hinge base and the inner support are each made of a glass-filled polymer (see paragraph # 41).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to further modify Stack as modified by Butler to make the hinge base and the inner support of a glass-filled polymer as taught by Ramos for improved strength.
8.	Claims 13, 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al US Patent Application Publication No. 2016/0311317 in view of Butler et al US Patent No. 6,079,766. as applied to claim 1 above, and further in view Hasl DE 102011116802.
Stack and Butler disclose the claim limitations as applied above.

Hasl discloses unnumbered strengthening struts extending from side walls along the length of bracket element 3 as shown in Fig. 1. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include on the inner support walls of Stack as modified by Butler to employ struts as taught by Hasl extending laterally between the longitudinal strengthening ribs to increase their strength.
In regard to claim 14 and 25 it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include internal struts with Stack as modified by Butler with opposite longitudinally extending side wall portions since it was known in the art as taught by Hasl to use opposite longitudinally extending side wall portions having struts to provide structural strength.

Allowable Subject Matter
9.	Claims 3, 5, 7-10, 17, 26 and 27  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN P WELDON/             Examiner, Art Unit 3612  
/D Glenn Dayoan/             Supervisory Patent Examiner, Art Unit 3612